Filed pursuant to Rule 424(b)(4) Registration No. 333-210816 and 333-212004 The information in this prospectus is not complete and may be changed. A registration statement relating to these securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Prospectus Shares of Common Stock We are offering 2,700,000 shares of our common stock, par value $0.0001 per share, in a firm commitment underwritten offering at a public offering price of $5.00 per share, which share number reflects the one for eight reverse stock split that we effected on April 15, 2016 (the “reverse stock split”) described in this prospectus. Certain of our officers, directors and affiliates have expressed an interest in purchasing shares of our common stock in this offering. However, no firm commitments have been made by any of these individuals and participation in the offering will be based on each individual’s circumstances at the time the offering is launched. Our common stock is currently quoted on The NASDAQ Capital Market under the symbol “VIVE”. An investment in our securities is speculative and involves a high degree of risk. See “Risk Factors” beginning on page 8 of this prospectus for a discussion of information that you should consider before investing in our securities. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Ladenburg Thalmann & Co. Inc. is the representative of the underwriters (the “Representative”) for this offering. We will pay to the underwriters $1,012,500 or 7.5%, of the gross proceeds of this offering (reduced to 2.5% of the gross proceeds of this offering, up to a total of $3 million, on purchases made to our officers, directors and affiliates and certain designated investors), and accountable expenses up to $95,000. For a more complete discussion of the compensation we will pay to the underwriters, please see the section of this prospectus titled “Underwriting”. Per Share Total Public offering price Underwriting discounts and commissions Proceeds to us before expenses (1) (1) Does not include an aggregate of up to$95,000 in accountable expenses payable to the underwriters (and assumes no shares are sold to officers, directors, affiliates and certain other designated investors, if $3,000,000 in gross proceeds are received from purchases by our officers, directors, affiliates and certain other designated investors, proceeds to us before expenses would be $12,637,500). See the section of this prospectus titled “Underwriting” for a description of compensation payable to the underwriter. The underwriters may also purchase an additional405,000 shares of our common stock amounting to 15% of the number of shares offered to the public, within 45 days of the date of this prospectus, to cover over-allotments, if any, on the same terms set forth above. The underwriters expect to deliver the shares on or about June 17, 2016. Joint Book-Running Managers Ladenburg Thalmann Craig-Hallum Capital Group Co-Manager Maxim Group LLC The date of this prospectus is June 14, 2016. TABLE OF CONTENTS Page No. PROSPECTUS SUMMARY 1 WHERE YOU CAN FIND MORE INFORMATION 8 RISK FACTORS 8 FORWARD-LOOKING STATEMENTS 29 USE OF PROCEEDS 30 CAPITALIZATION 31 MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 32 DILUTION 33 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 OUR BUSINESS 47 MANAGEMENT 69 EXECUTIVE COMPENSATION 74 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 78 CERTAIN RELATIONSHIPS, RELATED PARTY TRANSACTIONS AND DIRECTOR INDEPENDENCE 80 UNDERWRITING 84 DESCRIPTION OF SECURITIES 87 LEGAL MATTERS 93 EXPERTS 93 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 i No dealer, salesperson or other person has been authorized to give any information or to make any representations other than those contained in this prospectus in connection with the offer contained in this prospectus and, if given or made, such information or representations must not be relied upon as having been authorized by us. Neither the delivery of this prospectus nor any sale made hereunder shall under any circumstances create an implication that there has been no change in our affairs since the date hereof. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy securities other than those specifically offered hereby or of any securities offered hereby in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation. The information contained in this prospectus speaks only as of the date of this prospectus unless the information specifically indicates that another date applies. In this prospectus, references to “Viveve Medical, Inc.,” “Viveve”, “the Company,” “we,” “us,” and “our,” refer to Viveve Medical, Inc. and its wholly-owned subsidiary, Viveve, Inc. This prospectus has been prepared based on information provided by us and by other sources that we believe are reliable. This prospectus summarizes certain documents and other information in a manner we believe to be accurate. All of such documents are filed as exhibits to the registration statement of which this prospectus is a part. We are not making any representation to you regarding the legality of an investment in the securities offered in this prospectus under any legal investment or similar laws or regulations. You should not consider any information in this prospectus to be legal, business, tax or other advice. You should consult your own attorney, business advisor and tax advisor for legal, business and tax advice regarding an investment in our securities. You may only rely on the information contained in or incorporated by reference into this prospectus. We have not authorized anyone to provide you with different information. You should rely only on the information contained in this prospectus or contained in any free writing prospectus prepared by or on behalf of us. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the securities offered by this prospectus. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. We have applied for listing of our common stock on The NASDAQ Capital Market, which listing we expect to occur upon the consummation of this offering. Our application has been approved subject to, among other things, the closing of the offering described herein and the satisfaction of related administrative conditions. As a result, we expect that the offering will not be subject to state blue sky laws. If, for any reason, we become aware that our listing on The NASDAQ Capital Market will not take place, the offering will be subject to state blue sky laws, and so we intend to limit the offering to those investors who meet the definition of an “institutional investor” under the blue sky laws of their respective states of domicile. Many states exempt from the requirement of qualification or registration offerings made to institutional investors and institutionalaccredited investors. ii PROSPECTUS SUMMARY The following summary highlights information contained elsewhere in this prospectus. This summary may not contain all of the information that may be important to you. You should read this entire prospectus carefully, including the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical financial statements and related notes included elsewhere in this prospectus. In this prospectus, unless otherwise noted, the terms “Viveve”, “the Company,” “we,” “us,” and “our” refer to Viveve Medical, Inc. and its wholly-owned subsidiary, Viveve, Inc. The Company Viveve® designs, develops, manufactures and markets the Viveve System, a medical device for the non-invasive treatment of vaginal introital laxity. Women can develop vaginal laxity for a number of reasons, including aging, genetic predisposition, lifestyle, and/or the trauma of natural childbirth. Vaginal laxity can often cause decreased sexual function and satisfaction in women, yet most surveyed physicians who practice obstetrics and gynecology (“OB/GYNs”) and urogynecologists recognize that it is an underreported, yet bothersome, medical condition that impacts relationship happiness as well as sexual function. Currently, few medical treatments are available to effectively treat vaginal laxity. The most widely prescribed treatments include Kegel exercises, although, to our knowledge, there is no validated evidence indicating that Kegel exercises improve vaginal laxity, and surgical procedures, which are not only invasive and expensive but sometimes lead to worse outcomes as a result of scarring. The Viveve Treatment is a non-invasive solution for vaginal laxity using the Viveve System. The Viveve System includes three major components: an RF, or radio frequency, generator housed in a table-top console, a reusable handpiece and a single-use treatment tip, as well as several other consumable accessories. Physicians attach the single-use treatment tip to the handpiece, which is connected to the console. The generator authenticates the treatment tip and programs the system for the desired treatment without further physician intervention. The treatment is performed in a physician’s office, in less than 30 minutes, and does not require the use of anesthesia. The tissue tightening effect resulting from the application of the Viveve Treatment has been demonstrated by our pre-clinical and clinical research as more fully described in the discussion under the heading “Clinical Studies”. Viveve currently has 17 exclusive relationships covering distribution of the Viveve System in 51 countries around the world, and it has regulatory clearance to market and sell the product in 22 of those countries. While Viveve intends to seek the necessary U.S. regulatory approvals, it does not currently hold regulatory clearance from the U.S. Food and Drug Administration (the “FDA”) to market and distribute the Viveve System in the U.S. for the treatment of vaginal laxity. We believe that the Viveve Treatment provides a number of benefits for physicians and patients, including: ● a non-invasive, non-ablative alternative to surgery with no identified safety issues to date; ● it requires only a single treatment; ● compelling physician economics; and ● ease of use. Our goal is to become the leading provider of non-invasive solutions to treat vaginal laxity by: ● Increasing the Installed Base of Viveve Systems . In our existing markets, we plan to (i) expand the number of Viveve Systems from our initial base of early adopters by leveraging our current and future clinical study results and through innovative marketing programs directed at both physicians and patients and (ii) expand our efforts and obtain regulatory approvals in additional markets, although there are no assurances that we will ever receive such approvals. 1 ● Driving Increased Treatment Tip Usage . We work collaboratively with our physician customer base to increase treatment tip usage by enhancing customer awareness and facilitating the marketing efforts of our physician customers to their patients. We intend to launch innovative marketing programs with physician customers to develop a profitable Viveve Treatment practice. ● Broadening Our Physician Customer Base . While our initial focus is on marketing our procedure to the OB/GYN specialty, we intend to selectively expand our sales efforts into other physician specialties, such as plastic surgery, dermatology, urology, urogynecology, general surgery and family practice. Additionally, we intend to pursue sales from physician-directed medi-spas with track records of safe and successful aesthetic treatments. ● Developing New Treatment Tips and System Enhancements . We intend to continue to expand our line of treatment tips to allow for even shorter procedure times to benefit both physicians and patients. We also plan to pursue potential system modifications and next generation enhancements that will further increase the ease-of-use of the Viveve System. ● Investing in Intellectual Property and Patent Protection . We will continue to invest in expanding our intellectual property portfolio, and we intend to file for additional patents to strengthen our intellectual property rights. Risks and Uncertainties We are subject to numerous risks and uncertainties, including the following: ● We will require additional capital in order to continue our operations, and may have difficulty raising additional capital; ● We have a history of recurring losses, and we can provide no assurance as to our future operating results; ● We have a history of recurring losses and an accumulated deficit, which, among other factors, raise substantial doubt about our ability to continue as a going concern, which in turn may hinder our ability to obtain future financing; ● The failure to obtain government approvals, including required FDA approvals, or to comply with ongoing governmental regulations could prevent, delay or limit the introduction or sale of our product and result in failure to achieve revenues or maintain our ongoing business; ● Clinical trials involve a lengthy and expensive process with an uncertain outcome, and results of earlier studies and trials may not be predictive of future trial results; ● We may be required to suspend or discontinue clinical trials due to unexpected side effects or other safety risks that could preclude FDA approval of our product for the treatment of vaginal laxity; ● Acceptance of our product in the marketplace is uncertain and failure to achieve market acceptance will prevent or delay our ability to generate revenues; ● If we are unable to protect or enforce our rights to intellectual property adequately we may lose valuable rights or incur costly litigation to protect our intellectual property rights; ● Confidentiality agreements with employees and others may not adequately prevent disclosure of our trade secrets and other proprietary information and may not adequately protect our intellectual property, which could limit our ability to compete; 2 ● Due to our limited marketing, sales and distribution experience, we may be unsuccessful in our efforts to sell our product, enter into relationships with third parties or develop a direct sales organization; ● If we are unable to convince physicians of the benefits of the Viveve Treatment, we may incur delays or additional expense in our attempt to establish market acceptance; ● The market for our product is competitive and new therapeutics, new drugs and new treatments that may be developed by others could impair our ability to maintain and grow our business and remain competitive; ● Patients will not be able to obtain reimbursement from third-party payers for most procedures using the Viveve System, which could discourage women from undergoing the Viveve Treatment, thereby hindering or preventing our commercial success; ● Our stock price has experienced price fluctuations; ● Officers, directors and affiliate stockholders own in the aggregate approximately 50% of our outstanding common stock, which limits the influence of other stockholders; ● If we fail to maintain effective internal controls over financial reporting, the price of our common stock may be adversely affected; ● We are required to comply with certain provisions of Section 404 of the Sarbanes-Oxley Act of 2002 and if we fail to continue to comply, our business could be harmed and our stock price could decline; ● Our common stock could be further diluted as the result of the issuance of additional shares of common stock, convertible securities, warrants or options; and ● We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future. Any return on investment may be limited to the increase, if any, in the value of our common stock. Corporate Information The address of our corporate headquarters is 150 Commercial Street, Sunnyvale, California 94086 and our telephone number is (408) 530-1900. Our website can be accessed at www.viveve.com. The information contained on, or that may be obtained from, our website is not a part of this prospectus. Purchases by our Officers, Directors and Affiliates Certain of our officers, directors and affiliates have expressed an interest to purchase shares of our common stock being offered. However, no firm commitments have been made by any of these individuals and participation in the offering will be based on each individual’s circumstances at the time the offering is launched. Merger with PLC Systems, Inc. On September 23, 2014, Viveve Medical, Inc. (formerly PLC Systems, Inc.) (“Viveve Medical”) completed a reverse acquisition and recapitalization pursuant to the terms and conditions of an Agreement and Plan of Merger (“Merger Agreement”) by and among PLC Systems Acquisition Corp., a wholly owned subsidiary of PLC Systems Inc. with and into Viveve, Inc., a Delaware corporation (the “Merger”). In conjunction with the Merger, we changed our name from PLC Systems Inc. to Viveve Medical, Inc. Viveve, Inc. operates as a wholly-owned subsidiary of Viveve Medical. As a result of the reverse acquisition resulting from the Merger, Viveve, Inc. is considered the accounting acquirer in the Merger and the assets and liabilities and the historical operations that are reflected in our financial statements are those of Viveve, Inc. Therefore, the historical financial data of Viveve, Inc. is deemed to be our historical financial data. 3 R everse Stock Splits On September 23, 2014, immediately prior to the effective time of the Merger, PLC Systems, Inc. effected a one for 100 reverse stock split. On July 22, 2015, we held our 2015 Annual and Special Meeting of Stockholders. At the meeting, the stockholders voted to approve a special resolution authorizing a share consolidation (reverse split) of our common stock at a ratio of up to one-for-10, which ratio was to be determined by the Board, in its sole discretion, and effective as of a date no more than 12 months from the date of the meeting. On April 15, 2016, we effected a one-for-eight reverse stock split. The reverse stock split is intended to allow us to meet the minimum share price requirement of The NASDAQ Capital Market. We have applied for listing of our common stock on The NASDAQ Capital Market, which listing we expect to occur upon the consummation of this offering. Our application has been approved subject to, among other things, the closing of the offering described herein and the satisfaction of related administrative conditions. If our NASDAQ listing does not occur, shares of our common stock will continue to be traded on the OTC Market Group’s OTCQB tier. Except where otherwise indicated, all share and per share data in this prospectus reflect these reverse stock splits. Change of Corporate Domicile At the 2015 Annual and Special Meeting of Stockholders, the stockholders approved a special resolution authorizing a continuance of the Company from the Yukon Territory, Canada into the State of Delaware under the Delaware General Corporation Law (the “DGCL”) and the adoption of charter documents that comply with the DGCL in connection therewith (the “Continuance”), effective as of a date to be determined by the Board, in its sole discretion, no more than twelve months from the date of the meeting. On May 9, 2016, the Company filed the necessary Application for Authorization to Continue into Another Jurisdiction and Statutory Declaration with the Yukon registrar. On May 10, 2016, the Company filed a Certificate of Conversion and Certificate of Incorporation with the Secretary of State of the State of Delaware to move its domicile from the Yukon Territory to Delaware. A discussion of the Continuance can be found in the section of this prospectus titled “Our Business – Continuance into Delaware”. November Private Placement On November 24, 2015, the Company issued 1,071,679 shares of common stock (the “Shares”), at a per share purchase price of $5.60 for gross proceeds of approximately $6,000,000 (the “Private Placement”), to 12 accredited investors (the “Purchasers”), in connection with the closing of a private placement pursuant to the terms of a Securities Purchase Agreement, by and among the Company and the Purchasers, dated as of November 20, 2015 (the “Securities Purchase Agreement”). The co-placement agents Sterne Agee CRT and Maxim Group LLC received aggregate cash commissions equal to approximately $480,000, representing 8% of the gross proceeds received from the Private Placement. The net proceeds to the Company after the deduction of the placement agent commissions and other expenses were approximately $5,500,000. Purchasers in the offering included Stonepine Capital, L.P., Alta Bioequities L.P., an affiliate of director Dan Janney, Patricia Scheller, the Company’s Chief Executive Officer, and James Atkinson, the Company’s Chief Business Officer and President. In connection with the Private Placement, the Company entered into a Registration Rights Agreement with the Purchasers, dated as of November 20, 2015 (the “Registration Rights Agreement”), pursuant to which the Company agreed to register the Shares on a registration statement which was filed on December 16, 2015 and declared effective on December 29, 2015. Going Concern Our independent registered public accounting firm issued an unqualified opinion with an explanatory paragraph to the effect there is substantial doubt about our ability to continue as a going concern in its report included in our consolidated financial statements for the fiscal year ended December 31, 2015. This unqualified opinion with an explanatory paragraph could have a material adverse effect on our business, financial condition, results of operations and cash flows. See Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources” and Note 2 to our consolidated financial statements for the fiscal year ended December 31, 2015 included elsewhere in this prospectus. We experienced net losses of $12,426,000 and $6,180,000 for the years ended December 31, 2015 and 2014, respectively. 4 Unless and until we execute an underwriting agreement with the Representative in connection with this offering, we have no committed sources of capital other than a credit facility which has been fully drawn down and do not know whether additional financing will be available when needed on terms that are acceptable, if at all. The going concern statement from our independent registered public accounting firm may discourage some investors from purchasing our stock or from providing alternative capital financing to us. The failure to satisfy our capital requirements could adversely affect our business, financial condition, results of operations and prospects. Unless we raise additional funds, either through the sale of equity securities such as through this offering or one or more collaborative arrangements, we will not have sufficient funds to continue our operations. Even if we take these actions, the funds we raise may be insufficient, particularly if our costs are higher than projected or unforeseen expense arise. 5 The Offering The following summary contains basic information about the offering and our common stock and is not intended to be complete. It does not contain all the information that is important to you. For a more complete understanding of our common stock, please refer to the section of this prospectus entitled “Description of Capital Stock.” Securities Offered 2,700,000 shares of our common stock, par value $0.0001 per share. Over-Allotment Option We have granted an option tothe Representativeto purchase up to an additional405,000 shares of common stock, or up to 15% of the number of shares of common stock offered to the public,within 45 days of the date of this prospectus in order to cover over-allotments, if any. Common Stock Outstanding 7,501,919 shares as of May 13, 2016 (1) Common Stock to be Outstanding Immediately after the Offering 10,201,919shares (1)(2) Use of Proceeds We expect to use the net proceeds received from this offering for general corporate purposes. For a more complete description of our anticipated use of proceeds from this offering, see “Use of Proceeds.” Risk Factors See “Risk Factors” beginning on page 8 and the other information included in this prospectus for a discussion of factors you should carefully consider before deciding whether to purchase our securities. Trading Market Our common stock is quoted on The NASDAQ Capital Market under the symbol “VIVE”. Lock-Up Agreements Each of our officers, directors and shareholders beneficially owning 10% or more of our common stock have agreed that for a period of90 days from the effective date of this offering, they will be subject to a lockup prohibitingcertain sales, transfers or hedging transactions in our securities held by them. See section titled “Lock-Up Agreements” in this prospectus. (1) The number of shares of our common stock outstanding before and after this offering is based on 7,501,919 shares of common stock outstanding as of May 13, 2016 and excludes, as of that date: ● 401,446 shares of common stock issuable upon exercise of outstanding warrants, ● 1,150,643 shares of common stock issuable upon exercise of outstanding options, ● 39,494 shares of restricted common stock subject to vesting conditions and not yet issued, ● 111,624additional shares of common stock reserved for future issuance under the Viveve Medical, Inc. 2013 Stock Option and Incentive Plan, as amended, and ● issuances of additional shares of common stock subsequent to May 13, 2016. (2) Does not include an overallotment option granted to theRepresentative to purchase an additional405,000 shares. 6 SUMMARY HISTORICAL FINANCIAL INFORMATION The table below includes historical selected financial data for each of the years ended December 31, 2015 and 2014 derived from our audited consolidated financial statements included elsewhere in this prospectus. The table below also includes financial data for the three-month periods ended March 31, 2016 and 2015derived from our unaudited condensed consolidated financial statements included elsewhere in this prospectus. You should read the historical selected financial information presented below, rounded to the nearest thousand dollars, in conjunction with the section of this prospectus titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our consolidatedfinancial statements and the notes to those consolidatedfinancial statements included elsewhere in this prospectus. Historical results are not necessarily indicative of the results that may be expected for any future period. Statements of Operations Data Fiscal Year Ended December 31, Three Months Ended March 31, Revenue $ 1,447,000 $ 90,000 $ 1,284,000 $ 38,000 Cost of revenue 985,000 50,000 936,000 50,000 Gross margin 462,000 40,000 348,000 (12,000 ) Operating expenses 12,452,000 5,702,000 4,344,000 2,422,000 Loss from operations (11,990,000 ) (5,662,000 ) (3,996,000 ) (2,434,000 ) Interest expense (415,000 ) (567,000 ) (108,000 ) (83,000 ) Other income (expense), net (21,000 ) 49,000 (2,000 ) (7,000 ) Net loss $ (12,426,000 ) $ (6,180,000 ) $ (4,106,000 ) $ (2,524,000 ) Net loss per share: Basic and diluted $ (2.47 ) $ (10.16 ) $ (0.55 ) $ (1.10 ) Balance Sheet Data As of December 31, As of March 31, Cash and cash equivalents $ $ $ Working capital (deficit) ) Total assets Total liabilities Total stockholders’ equity (deficit) $ $ ) $ 7 WHERE YOU CAN FIND MORE INFORMATION We are subject to the informational requirements of the SecuritiesExchange Act of 1934, as amended (the“Exchange Act”)and file annual, quarterly and current reports and other information with the Commission. You can read our filings, including the registration statement of which this prospectus is a part, over the internet at the Commission’s website at www.sec.gov. You may also read and copy any document we file with the Commission at its public reference facility at treet, N.E., Washington, D.C., 20549, on official business days during the hours of 10:00 a.m. to 3:00 p.m. You may also obtain copies of the documents at prescribed rates by writing to the Public Reference Section of the Commission at treet, N.E., Washington, D.C., 20549. Please call the Commission at 1-800-SEC-0330 for further information on the operation of the public reference facility. If you do not have internet access, requests for copies of such documents, which will be provided to you without charge,should be directed to Mr. Scott Durbin, our Chief Financial Officer, at Viveve Medical, Inc., 150 Commercial Street, Sunnyvale, California 94086; Tel: (408)-530-1900; e-mail: sdurbin@viveve.com. Statements contained in this prospectus concerning the provisions of any documents are summaries of those documents and are not necessarily complete. We refer you to the documents filed with the Commission for more information. RISK FACTORS Investing in our common stock involves a high degree of risk. Prospective investors should carefully consider the risks described below, together with all of the other information included in this prospectus, before purchasing shares of our common stock. There are numerous and varied risks that may prevent us from achieving our goals. If any of these risks actually occurs, our business, financial condition or results of operations may be materially adversely affected. In such case, the trading price of our common stock could decline and investors in our common stock could lose all or part of their investment. Risks Related to Our Business We are dependent upon the success of the Viveve System, which has a limited commercial history. If the Viveve System fails to gain or loses market acceptance, our business will suffer. In 2012, we began marketing the Viveve System in Canada, Hong Kong and Japan, and we expect that sales of the Viveve System, including the single-use Viveve treatment tips, will account for substantially all of our revenue for the foreseeable future. The Viveve System may not significantly penetrate current or new markets, including the U.S. and elsewhere. If demand for the Viveve System does not increase as we anticipate, or if demand declines, our business, financial condition and results of operations will be harmed. We compete against companies that have more established products, longer operating histories and greater resources, which may prevent us from achieving significant market penetration or increased operating results. The medical device and aesthetics markets are highly competitive and dynamic, and are marked by rapid and substantial technological development and product innovations. Demand for the Viveve System could be diminished by equivalent or superior products and technologies developed by competitors. Specifically, the Viveve System competes against other offerings in these markets, including laser and other light-based medical devices, pharmaceutical and consumer products, surgical procedures and exercise therapies. 8 Competing in these markets could result in price-cutting, reduced profit margins and loss of market share, any of which wouldharm our business, financial condition and results of operations. Our ability to compete effectively depends upon our ability to distinguish our company and the Viveve System from our competitors and their products, on such factors as: ● safety and effectiveness; ● product pricing; ● success of our marketing initiatives; ● compelling clinical data; ● intellectual property protection; ● quality of customer support; and ● development of successful distribution channels, both domestically and internationally Some of our competitors have more established products and customer relationships than we have, which could inhibit our market penetration efforts. For example, we may encounter situations where, due to pre-existing relationships, potential customers decide to purchase additional products from our competitors. Potential customers may need to recoup the cost of expensive products that they have already purchased to perform LVR surgery and thus may decide not to purchase, or to delay the purchase of, the Viveve System. If we are unable to achieve continued market penetration, we will be unable to compete effectively and our business will be harmed. In addition, potential competitors could have significantly greater financial, research and development, manufacturing, and sales and marketing resources than we have and could utilize their greater resources to acquire or develop new technologies or products that could effectively compete with our existing product. Given the relatively few competitors currently in the market, any such action could exacerbate existing competitive pressures, which could harm our business. Performing clinical studies on, and collecting data from, the Viveve Treatment is inherently subjective, and we have limited data regarding the efficacy of the Viveve System. If future data is not positive or consistent with our prior experience, rates of physician adoption will likely be harmed. We believe that in order to significantly grow our business, we will need to conduct future clinical studies of the effectiveness of the Viveve System. Clinical studies of vaginal laxity and sexual function are subject to a number of limitations. First, these studies do not involve objective standards for measuring the effectiveness of treatment. Subjective, patient reported outcomes are the most common method of evaluating effectiveness. As a result, clinical studies may conclude that a treatment is effective even in the absence of objective measures. Second, as with other non-invasive, energy-based devices, the effect of the Viveve Treatment varies from patient to patient and can be influenced by a number of factors, including the age, ethnicity and level of vaginal laxity and sexual function of the patient, among other things. Current published studies of the Viveve System conducted in the U.S. and Japan have investigated the tissue-tightening effect of Viveve’s monopolar RF technology using single-arm studies where all patients enrolled in the trial received the same treatment without comparison to randomized, blinded or controlled trials. Clinical studies designed in a randomized, blinded and controlled fashion represent the gold-standard in clinical trial design, which most effectively assess the efficacy of a product or therapy versus a placebo group. Future clinical studies, which may be required to drive physician adoption or support regulatory clearance or approval, may require randomized, blinded and controlled trial designs. In the fourth quarter of 2014, we initiated a new randomized, blinded and sham-controlled clinical trial in Europe, Canada and Japandesigned to demonstrate the efficacy of the Viveve Treatment versus a sham-controlled procedure for the treatment of vaginal laxity (the “OUS Clinical Trials”). (
